 1   Kristin McDonald, Esq. SBN 027082
     McCARTHY & HOLTHUS, LLP
 2
     8502 E. Via De Ventura, Suite 200
 3   Scottsdale, AZ 85258
     Phone (480) 302-4250
 4   Fax (480) 302-4101
 5   bknotice@mccarthyholthus.com

 6   Attorneys for U.S. Bank National Association, as Trustee, in trust for the registered holders of
     Citigroup Mortgage Loan Trust 2007-AHL2, Asset-Backed Pass-Through Certificates, Series
 7   2007-AHL2, its assignees and/or successors, by and through its servicing agent Select Portfolio
 8   Servicing, Inc.

 9
                               UNITED STATES BANKRUPTCY COURT
10
                                        DISTRICT OF ARIZONA
11
                                          PHOENIX DIVISION
12
13   In re:                                          )   Case No. 2:20-bk-08691-DPC
                                                     )
14
                                                     )   Chapter 13
15   Glenn Steven Ferris                             )
     Wendy Ann Ferris,                               )   OBJECTION TO CONFIRMATION OF
16                                                   )   CHAPTER 13 PLAN
17                 Debtors.                          )
                                                     )   Docket No. 2
18
              U.S. Bank National Association, as Trustee, in trust for the registered holders of
19
     Citigroup Mortgage Loan Trust 2007-AHL2, Asset-Backed Pass-Through Certificates, Series
20
     2007-AHL2, its assignees and/or successors, by and through its servicing agent Select Portfolio
21
     Servicing, Inc., (“Secured Creditor”) in the above-entitled Bankruptcy proceeding, hereby
22
     submits the following Objections to Confirmation of the Chapter 13 Plan proposed by Glenn
23
     Steven Ferris and Wendy Ann Ferris (“Debtors”).
24
              1.    Secured Creditor is entitled to receive payments pursuant to a Promissory Note
25
     which matures on 4/1/2037 and is secured by a Deed of Trust on the subject property commonly
26
     known as 6310 North 34th Avenue, Phoenix, AZ 85017 (“Property”). As of 7/28/2020, the total
27
     amount owing on the obligation was $150,001.35 and the amount in default was $7,789.82, as
28
     set forth in the Proof of Claim filed on or about 08/11/2020. See Exhibit “1”.
29


                                                     1
                                                                                          File No. AZ-20-162874
                                                                 Objection to Plan, Case No. 2:20-bk-08691-DPC
     Case 2:20-bk-08691-DPC        Doc 24 Filed 08/24/20 Entered 08/24/20 09:10:42                        Desc
                                   Main Document    Page 1 of 3
 1             2.    The proposed Plan does not set forth a reasonable schedule and time period for
 2   the payment of the arrearages owed to Secured Creditor. The payoff period and monthly
 3   repayment amount proposed by the Debtors exceed a reasonable arrangement in light of Debtors'
 4   past non-payment history. Debtors alleges in the Plan that the arrears owed to Secured Creditor
 5   are in the amount of $7,258.00, while in fact the arrears owed are in the amount of $7,789.82.
 6   To cure the pre-petition arrearages of $7,789.82 over the term of the Plan within 60 months,
 7   Secured Creditor must receive a minimum payment of $129.83 per month from the Debtors
 8   through the Plan. Debtors' Plan provides for payments to the Trustee in the amount of $1,550.00
 9   per month for 60 months. Debtors do not have sufficient funds available to cure the arrears over
10   the term of the Plan within 60 months. Therefore, the Plan is not feasible. A true and correct
11   copy of Debtors' Schedules I and J is attached hereto as Exhibit "2".
12             3.    Unless otherwise ordered, under 11 U.S.C. § 1326(a)(1), the Debtors shall
13    commence making the payments proposed by the Plan within 30 days after the Petition is filed.
14    The Plan must comply with all applicable provisions of 11 U.S.C. § 1325 to be confirmed. As
15    such, the Plan cannot be confirmed.
16                                            CONCLUSION
17             Any Chapter 13 Plan proposed by the Debtors must provide for and eliminate the
18   Objections specified above in order to be reasonable and to comply with applicable provisions of
19   the Bankruptcy Code. Secured Creditor respectfully requests that confirmation of the Chapter 13
20   Plan as proposed by the Debtors be denied, or in the alternative, be amended to provide for full
21   payoff of the arrearages owed to Secured Creditor and to remedy all other objections stated
22   herein.
23             WHEREFORE, Secured Creditor prays as follows:
24             1.    That confirmation of the Proposed Chapter 13 Plan be denied, or in the
25   alternative, be amended to provide for full payoff of the arrearages owed to Secured Creditor and
26   to remedy all other objections stated herein;
27             2.    For attorneys’ fees and costs herein,
28   ///
29   ///


                                                       2
                                                                                         File No. AZ-20-162874
                                                                Objection to Plan, Case No. 2:20-bk-08691-DPC
     Case 2:20-bk-08691-DPC          Doc 24 Filed 08/24/20 Entered 08/24/20 09:10:42                     Desc
                                     Main Document    Page 2 of 3
 1         3.    For such other relief as this Court deems proper.
 2
                                              Respectfully submitted,
 3
 4                                             McCARTHY & HOLTHUS, LLP

 5         8/21/2020
 6
                                              By: /s/ Kristin McDonald
 7                                                Kristin McDonald, Esq.
                                                  Attorney for Secured Creditor
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                                  3
                                                                                       File No. AZ-20-162874
                                                              Objection to Plan, Case No. 2:20-bk-08691-DPC
     Case 2:20-bk-08691-DPC      Doc 24 Filed 08/24/20 Entered 08/24/20 09:10:42                       Desc
                                 Main Document    Page 3 of 3
